DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/14/22 has been entered.
Accordingly, claims 1, 16, 104 are amended, claims 28-36, 42-50, 56-66, 72-74, 133-139, 141-149 are withdrawn, , and claims 2-15, 17-27, 37-41, 51-55, 67-71, 75-103, 105-125 are cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, 104, 126-132, 140 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Esser (US.  6096040).
Esser discloses a device for treating a fracture in a bone of a subject fig. 2, the device comprising: a first section 32 having a first longitudinal axis; a second section 34 having a second longitudinal axis (see modified fig. 2 below) and a sloped portion fig. 3; the first section being connected to the second section thereby defining a first junction (see modified fig. 2 below)  between the first section and the second section; the first longitudinal axis and the second longitudinal axis forming an oblique angle at the junction (see modified fig. 2 below); and wherein the second section 34 has a terminal end section having a width greater than the first section fig. 2, wherein the first section and the second section are configured to provide fixation to a region of the bone and providing a plurality of screw holes 48, fig. 6, and wherein the bone is a humerus fig. 6 that includes a greater tuberosity, and the second end section has a sloped portion adapted is dimensioned to conform to the greater tuberosity of the humerus fig. 7. the first junction forming a transition portion dimensioned to provide a curvature connecting the first section to the second section (see modified fig. 2 below), and wherein the location of the first junction is determined by a location of greatest deviation from a straight centerline of the bone figs. 3, 6-7.
The device is capable of being used in treating a fracture between a proximal section of a bone and a distal section of the bone, the proximal section of the bone can having a prosthesis implanted therein, the device comprising: an elongated plate dimensioned for placement on the bone across the fracture fig. 6, the plate having a bone interface surface that faces the bone when the plate is placed on the bone across the fracture fig. 6, 7, the bone interface surface having a proximal region proximal to a first plane transverse to the elongated plate, a distal region distal to a second plane transverse to the elongated plate, and a midshaft region positioned between the first plane and the second plane figs. 6-7, the bone interface surface having a shape that transitions from a first curvature that is convex or concave at a proximal portion of the plate fig. 3, 7 to a second curvature at a second portion of the plate longitudinally adjacent to the proximal portion of the plate figs 3, 7, the second curvature being convex when the first curvature is concave fig. 7, and the second curvature being concave when the first curvature is convex figs 3, 7; wherein the bone is the humerus and the second end section is adapted to conform to an outer surface of a proximal end section of the humerus fig. 6-7, wherein a perimeter of the terminal end of the second section is dimensioned to conform to a greater tuberosity of the proximal end section of the humerus figs 6-7, wherein the oblique angle formed at the junction is configured to match an angle of a greater tuberosity from a centerline of the humerus figs 6-7, wherein a length of the device is determined by a length of the humerus figs. 6-7, wherein a width of the first section is configured to provide fixation for a fracture in the bone fig. 6-7, wherein a number of the screw holes is correlated to the width of the terminal end of the second section fig. 6, wherein the device can be configured to be specific for a left and a right side of the subject, wherein the first section has a length that is greater than a length of the second section figs 6-7.


    PNG
    media_image1.png
    554
    591
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775